Citation Nr: 1104306	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of a rating for Henoch-Schonlein 
Purpura, from 10 percent to a noncompensable level, was proper.

2.  Entitlement to a rating in excess of 30 percent for status 
post kidney transplant, to include the propriety of the reduction 
from 100 percent to 30 percent for this disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 
 

INTRODUCTION

The Veteran served on active duty from September 1997 to July 
1999.  

The Veteran is in receipt of a total rating based on individual 
unemployability, effective December 6, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  

By an August 2006 rating action, the RO decreased the evaluation 
for the service-connected status post kidney transplant from 100 
percent to 30 percent, effective from November 1, 2006.  

By a September 2007 decision, the RO decreased the rating for the 
service-connected Henoch-Schonlein Purpura from 10 percent to a 
noncompensable level, effective from January 1, 2008.  

Following receipt of notification of those determinations, the 
Veteran perfected timely appeals with respect to the propriety of 
the rating reductions and the question of the current nature and 
extent of the disabilities.

This case was previously before the Board in January 2010 and was 
remanded for compliance with statutory notification requirements 
and for the Veteran to undergo VA examinations.  The RO has 
complied with the remand directives. 


FINDINGS OF FACT

1.  The 10 percent rating for Henoch-Schonlein Purpura was in 
effect from July 31, 1999 to January 1, 2008, a period of more 
than five years.

2.  The September 2007 rating decision that reduced the rating 
and the May 2008 Statement of the Case (SOC) reflect that the RO 
failed to consider, and provide notice of, the provisions of 38 
C.F.R. § 3.344, the primary regulation governing rating 
reductions.

3.  The rating for the Veteran's service-connected status post 
kidney transplant disability was reduced in compliance with VA 
regulations.

4.  The Veteran's status post kidney transplant disability is 
productive of generalized poor health characterized by lethargy, 
weakness, and limitation of exertion.


CONCLUSIONS OF LAW

1.  The reduction of the rating for Henoch-Schonlein Purpura was 
improper, and the requirements for restoration have been met.  38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.71a, Diagnostic Code 6399-6350 (2010).

2.  The August 2006 reduction in rating for the Veteran's 
service-connected status post kidney transplant disability was 
properly executed. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.105 (2010).

3.  The criteria for a rating of 80 percent beginning November 1, 
2006, for status post kidney transplant are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 4.115a, 4.115b, Diagnostic Code 7531 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Propriety of a rating reduction for Henoch-Schonlein Purpura

The Veteran contends that his 10 percent rating for Henoch-
Schonlein Purpura was improperly reduced, and that he is entitled 
to a compensable rating for his disorder.  The Veteran's claim is 
granted and his 10 percent rating is restored.  

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to have 
occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating 
without following the applicable regulations, the reduction is 
void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific 
requirements must be met.  See 38 C.F.R. § 3.344; Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO 
initially awarded service connection for Henoch-Schonlein Purpura 
in a February 2002 rating decision.  At that time, a 10 percent 
rating was assigned.  The Veteran filed for an increased rating 
in May 2004.  

The Veteran underwent a VA examination in February 2005.  An 
April 2005 rating decision confirmed and continued his 10 percent 
rating.

In an April 2007 rating action, the RO proposed to reduce the 
evaluation for the Veteran's Henoch-Schonlein Purpura from 10 
percent to a noncompensable level.  In September 2007, the RO 
effectuated this proposal and decreased the evaluation for this 
disability from 10 percent to a noncompensable level, effective 
from January 1, 2008.

The Veteran's 10 percent rating for Henoch-Schonlein Purpura was 
in effect from July 31, 1999 to January 1, 2008, a period of more 
than 5 years.  Accordingly, the provisions of 38 C.F.R. § 
3.344(a) and (b) are for application.  See 38 C.F.R. § 3.44(c).  
The Board notes that the procedural requirements of 38 C.F.R. § 
3.105(e) do not apply in this case because the reduction from 10 
to 0 percent for the Veteran's Henoch-Schonlein Purpura did not 
reduce the amount of compensation payable to him, as the 
Veteran's was granted a total disability rating, effective 
December 6, 2007.  See VAOPGCPREC 71-91 (November 7, 1991).

Where a Veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced only 
if the examination on which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject 
to temporary or episodic improvement will not be reduced on the 
basis of any one examination, except in those instances where the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Id.  Moreover, though 
material improvement in the mental or physical condition is 
clearly reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus 
on the evidence of record available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered for the limited purpose of determining 
whether the condition has demonstrated actual improvement.  
Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, 
to ensure that a change in an examiner's evaluation reflects an 
actual change in the Veteran's condition, and not merely a 
difference in the thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  In addition, it must be determined that an 
improvement in a disability has actually occurred, and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2010); see also Brown v. 
Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). 

The Veteran's disability is rated analogously to disseminated 
systemic lupus erythematosus under 38 C.F.R. § 4.88b, Diagnostic 
Code 6350.  This schedular rating provides that a 10 percent 
disability rating is warranted where there are exacerbations once 
or twice per year or if the condition was symptomatic during the 
past two years.  A 60 percent disability rating is warranted 
where there are exacerbations lasting once a week or more, two or 
three times per year.  A 100 percent disability rating is 
warranted where the condition is acute, with frequent 
exacerbations, producing severe impairments of health.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6350.  

In this case, the RO's reduction of the Veteran's rating was 
based on the report of a March 2007 VA examination, in which the 
examiner indicated that the Veteran had a history of Henoch-
Schonlein Purpura and then had rashes intermittently for several 
years until the Veteran developed complete renal failure.  The RO 
reduced the rating because of the finding that the Veteran's 
disorder has not been symptomatic in the prior two years.  

The Board notes that March 2007 VA examination contained no 
findings as to current symptoms of his Henoch-Schonlein Purpura, 
specifically pertaining to his skin disorder.  Furthermore, the 
September 2007 rating decision that reduced the rating and the 
May 2008 Statement of the Case (SOC) reflect that the RO failed 
to consider, and provide notice of, the provisions of 38 C.F.R. § 
3.344.  The RO did not address whether the VA examination used as 
a basis for the reduction was as full and complete as the 
examination on which the 10 percent rating was established, or 
whether the evidence demonstrated material improvement that would 
be obtained under the ordinary conditions of life.  See 38 C.F.R. 
§ 3.344(a) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Further, the SOC includes no citation to, or discussion of, 38 
C.F.R. § 3.344.

The failure to consider and apply the provisions of 38 C.F.R. § 
3.344, if applicable, renders a rating decision void ab initio.  
Such an omission is error and not in accordance with the law.  
See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 
10 percent rating assigned for Henoch-Schonlein Purpura under 38 
C.F.R. § 4.88b, Diagnostic Code 6350, is restored, effective 
January 1, 2008. 


Status Post Kidney Transplant

The Veteran contends that the reduction of the 100 percent 
disability rating to 30 percent, effective on November 1, 2006, 
for status post kidney transplant was not proper.  The Veteran 
underwent a kidney transplant in July 2004.  In a rating decision 
dated in April 2005, he was granted an evaluation of 100 percent 
effective May 18, 2004, under the provisions of Diagnostic Code 
7531.  38 C.F.R. § 4.115b.  A mandatory post-transplant VA 
genitourinary examination was done in October 2005, and in 
December 2005, the RO issued a rating decision in which it 
proposed to decrease the disability rating for the Veteran's 
service-connected kidney transplant disability from 100 percent 
to 30 percent based on improvement in the disorder.  

The Veteran has appealed this reduction and stated that his 
disorder warrants a higher rating than the assigned 30 percent.  
The Board finds that the reduction from 100 percent was proper; 
however, the evidence supports a rating of 80 percent, effective 
November 1, 2006.  

Diagnostic Code 7531 provides that any change in evaluation based 
upon the mandatory VA examination done one year following 
hospital discharge or any subsequent examination shall be subject 
to the provisions of §3.105(e).  38 C.F.R. § 4.115b, Diagnostic 
Code 7531, Note.

Where a reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In this case, the notice requirements of 38 C.F.R. § 3.105(e) are 
met.  In its December 2005 rating decision, the RO set forth all 
material facts and reasons for the proposed reduction in 
compensation for the Veteran's service-connected kidney 
transplant disability from 100 percent to 30 percent.  The rating 
decision informed the Veteran that the proposed reduction in 
rating was based on improvement in the Veteran's condition, and 
provided the Veteran with the applicable facts that existed at 
the time of the decision.  The RO also sent a letter dated 
December 20, 2005, to the Veteran's last address of record which 
advised him of the proposed decrease in rating for his service-
connected kidney transplant disability from 100 percent to 30 
percent (and of a corresponding decrease in his combined rating 
from 100 percent to 40 percent).  The letter also notified him 
that the effective date of the proposed reduction would be the 
"first day of the third month following [notice] of the final 
decision; and notified him that he had 60 days within which to 
provide evidence that would support continuation of his 
compensation payments at their then present level.  Notice 
requirements having been met, the Board will therefore consider 
whether a rating in excess of 30 percent beginning May 1, 2006, 
for status post kidney transplant is warranted.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  38 
U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
While the Veteran's entire history is reviewed when assigning a 
disability evaluation (38 C.F.R. § 4.1), where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505, (2007).

Diagnostic Code 7531 provides for a 100 percent disability rating 
following kidney transplant surgery from the date of hospital 
admission for transplant surgery.  38 C.F.R. § 4.115b, Diagnostic 
Code 7531.  The regulations further provide that a mandatory VA 
examination shall be performed one year following hospital 
discharge, and require that any transplant residuals shall be 
evaluated under the renal dysfunction provisions of 38 C.F.R. § 
4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7531, Note.

Pursuant to 38 C.F.R. § 4.115a, a 30 percent rating is warranted 
when there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent disability rating is warranted for renal 
dysfunction characterized by constant albuminuria with some 
edema; or, where there is a definite decrease in kidney function; 
or, where hypertension is at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent disability rating is 
warranted where there is persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  The highest disability rating 
of 100 percent is warranted where the renal dysfunction requires 
regular dialysis, or precludes more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, where 
BUN is more than 80mg%; or, creatinine more than 8mg%; or, where 
there is markedly decreased function of kidney or other organ 
systems, especially cardiovascular.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent a VA examination in October 2005.  The 
report notes that the Veteran stated that his occasional weakness 
and lethargy was then improving.  He sustained no weight change 
or anorexia and was sexually active.

An April 2006 letter from the Veteran's transplant surgeon stated 
that the Veteran required close supervision of his laboratory 
work to monitor the function and facilitate the management of his 
transplanted kidney.  

The Veteran's surgeon submitted another letter in November 2006, 
in which he stated that the Veteran is required to take 
immunosuppressive agents, which have disabling side effects.  
Some of the side effects the Veteran has experienced include a 
significant right hand tremor, diarrhea, stomach cramping, and 
difficulty sleeping.  The physician reported that the Veteran has 
also had bouts of depression and will have extreme difficulty 
returning to work as a result of his treatment.

The Veteran underwent a VA examination in March 2007.  The 
Veteran had sleeplessness that caused his activity level to 
significantly decrease.  He was unemployed.  The Veteran was 
enrolled in school to become a dentist but was told he would be 
unable to work due to a tremor secondary to his treatment 
medications.  

A November 2007 note from the Veteran's social worker reveals 
that he tires easily, making it difficult for the Veteran to 
remain employed.  A November 2008 VA examination report indicates 
that the Veteran's kidney function and weight remained stable and 
the Veteran was constitutionally well.  

The Veteran underwent another VA examination in March 2010.  The 
Veteran denied anorexia, fatigue, lethargy, weakness, and weight 
change.  The Veteran's BUN was 25mg/dl and creatinine was 1.27 
mg/dl.  The examiner determined that there was no medically valid 
reason why the Veteran was sedentary and his medical condition 
did not prevent him from seeking or maintaining employment.  

A November 2010 statement from the Veteran's representative 
indicated that the Veteran's disorder had worsened to a state not 
previously noted.  In his application for a total disability 
rating based on individual unemployability, the Veteran alleged 
that although he had been previously employed, he had not worked 
since 2003.  The representative stated that the Veteran was just 
released from the hospital and diagnosed with renal failure.  
Additionally, the Veteran is on dialysis and is diabetic.  

The Veteran's medical records and the November 2010 
representative's statement indicate that the Veteran is in 
generalized poor health characterized by lethargy, weakness, and 
limitation of exertion.  With resolution of the doubt in favor of 
the Veteran, the Board finds that these factors approximate 
findings constituting "generalized poor health characterized by 
lethargy, weakness, . . . or limitation of exertion" to support 
a disability rating of 80 percent effective November 1, 2006, for 
status post kidney transplant.  38 C.F.R. §§ 3.102, 4.115a.  

The assignment of an extra-schedular rating was duly considered 
under 38 C.F.R. § 3.321(b)(1); however, VA regulations mandate 
that any post transplant kidney residuals be evaluated under the 
schedular provisions of 38 C.F.R. § 4.115a.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

						CONTINUED ON NEXT PAGE







ORDER

Effective January 1, 2008, restoration of the 10 percent rating 
for Henoch-Schonlein Purpura is granted.

Restoration of a 100 percent for service- connected status-post 
kidney transplant disability is denied.

Effective November 1, 2006, a disability rating of 80 percent for 
status post kidney transplant is granted.



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


